         Case 6:20-cv-00733-MK         Document 22       Filed 08/10/21     Page 1 of 20




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      EUGENE DIVISION


ANA H.,1                                                             Case No. 6:20-cv-00733-MK

                       Plaintiff,                                                     OPINION
                                                                                    AND ORDER
        v.

COMMISSIONER, Social Security
Administration,

                    Defendant.
_________________________________________
Kasubhai, United States Magistrate Judge:

        Plaintiff Ana H., seeks judicial review of the final decision of the Commissioner of the

Social Security Administration (“Commissioner”) denying her application for disability

insurance benefits (“DIB”) under the Social Security Act (the “Act”). This court has jurisdiction

pursuant to 42 U.S.C. § 405(g). All parties have consented to allow a Magistrate Judge to enter

final orders and judgment in this case in accordance with Federal Rule of Civil Procedure 73 and

28 U.S.C. § 636(c). See ECF No. 5. For the reasons that follow, the Commissioner’s final

decision is REVERSED and this case is REMANDED for an immediate calculation and payment

of benefits.



1
  In the interest of privacy, the Court uses only the first name and last name initial of non–
government parties whose identification could affect Plaintiff’s privacy.


Page 1 — OPINION AND ORDER
           Case 6:20-cv-00733-MK        Document 22       Filed 08/10/21     Page 2 of 20




                                PROCEDURAL BACKGROUND

         Plaintiff filed her application for DIB on May 28, 2015, with an alleged onset date of

August 1, 2010. Tr. 100; see also Tr. 271.2 In May 2018, Plaintiff was initially found not

disabled within the meaning of the Act. Tr. 97–99. However, in April 2019, the Appeals Council

vacated the decision and remanded the claim to an Administrative Law Judge (“ALJ”) to obtain

additional medical expert testimony and reconsider Plaintiff’s residual functional capacity

(“RFC”). Tr. 117–18. On September 17, 2019, the ALJ issued a decision finding Plaintiff not

disabled within the meaning of the Act. Tr. 12–27. Plaintiff’s timely appeal followed.

                                   FACTUAL BACKGROUND

         Plaintiff was 39 years old at her alleged onset date. See Tr. 271. She has a GED and past

relevant work experience as a waitress and administrative clerk. Tr. 25, 39–40. Plaintiff alleges

disability based on depression, cervical spine issues, fibromyalgia, and migraines. Pl.’s Op. Br. at

2, ECF No. 18.

                                       LEGAL STANDARD

         The court must affirm the Commissioner’s decision if it is based on proper legal

standards and the findings are supported by substantial evidence in the record. Hammock v.

Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). The court

must weigh “both the evidence that supports and detracts from the [Commissioner’s]

conclusion.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). “Where the evidence as a

whole can support either a grant or a denial, [the court] may not substitute [its] judgment for the



2
    “Tr.” citations are to the Administrative Record. ECF No. 17.


Page 2 — OPINION AND ORDER
        Case 6:20-cv-00733-MK         Document 22       Filed 08/10/21     Page 3 of 20




ALJ’s.” Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007); see also Burch v. Barnhart,

400 F.3d 676, 680–81 (9th Cir. 2005) (holding that the court “must uphold the ALJ’s decision

where the evidence is susceptible to more than one rational interpretation”). “[A] reviewing court

must consider the entire record as a whole and may not affirm simply by isolating a specific

quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (quotation

omitted).

       The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the claimant must

demonstrate an “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected . . . to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       The Commissioner has established a five-step process for determining whether a person

is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520, 416.920. First,

the Commissioner determines whether a claimant is engaged in “substantial gainful activity”; if

so, the claimant is not disabled. Yuckert, 482 U.S. at 140; 20 C.F.R. §§ 404.1520(b), 416.920(b).

At step two, the Commissioner determines whether the claimant has a “medically severe

impairment or combination of impairments.” Yuckert, 482 U.S. at 140–41; 20 C.F.R. §§

404.1520(c), 416.920(c). A severe impairment is one “which significantly limits [the claimant’s]

physical or mental ability to do basic work activities.” 20 C.F.R. §§ 404.1520(c) & 416.920(c). If

not, the claimant is not disabled. Yuckert, 482 U.S. at 141. At step three, the Commissioner

determines whether the impairments meet or equal “one of a number of listed impairments that

the [Commissioner] acknowledges are so severe as to preclude substantial gainful activity.” Id.;




Page 3 — OPINION AND ORDER
        Case 6:20-cv-00733-MK          Document 22       Filed 08/10/21     Page 4 of 20




20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the analysis proceeds. Yuckert, 482 U.S. at 141.

       At this point, the Commissioner must evaluate medical and other relevant evidence to

determine the claimant’s “residual functional capacity” (“RFC”), an assessment of work-related

activities that the claimant may still perform on a regular and continuing basis, despite any

limitations his impairments impose. 20 C.F.R. §§ 404.1520(e), 404.1545(b)–(c), 416.920(e),

416.945(b)–(c). At the fourth step, the Commissioner determines whether the claimant can

perform “past relevant work.” Yuckert, 482 U.S. at 141; 20 C.F.R. §§ 404.1520(e), 416.920(e). If

the claimant can work, he is not disabled; if he cannot perform past relevant work, the burden

shifts to the Commissioner. Yuckert, 482 U.S. at 146 n.5. At step five, the Commissioner must

establish that the claimant can perform other work that exists in significant numbers in the

national economy. Id. at 142; 20 C.F.R. §§ 404.1520(e)–(f), 416.920(e)–(f). If the Commissioner

meets this burden, the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                    THE ALJ’S DECISION

       At step one, the ALJ found that Plaintiff met the insured status requirements of the Act

and that she had not engaged in SGA during from her alleged onset date through her date of last

insured status. Tr. 17. At step two, the ALJ found that Plaintiff had the following severe

impairments: depression and anxiety. Id. At step three, the ALJ found that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled the severity of one

of the listed impairments. Tr. 18. The ALJ found that Plaintiff had the RFC to perform a full

range of work at all exertional levels but with the following non-exertional limitations:




Page 4 — OPINION AND ORDER
           Case 6:20-cv-00733-MK          Document 22        Filed 08/10/21      Page 5 of 20




                 [She] could understand, remember, and carry out simple
                 instructions, work in an environment with few changes. She could
                 have only superficial interactions with co-workers with the public
                 and occasional interaction with coworkers, but no team activities.
Tr. 19.

          At step four, the ALJ found that Plaintiff was unable to perform any past relevant work.

Tr. 25. At step five, the ALJ found that in light of Plaintiff’s age, education, work experience, and

RFC, a significant number of jobs existed in the national economy such that Plaintiff could sustain

employment despite her impairments. Tr. 26. The ALJ thus found Plaintiff was not disabled within

the meaning of the Act. Tr. 27.

                                             DISCUSSION

          Plaintiff asserts that remand is warranted for three reasons. First, she asserts the ALJ

failed to supply clear and convincing reasons to reject her subjective symptom testimony.

Second, she contends the ALJ failed to supply legally sufficient reasons for rejecting the medical

opinion evidence. And third, as a result of those errors, she argues that her RFC was not

supported by substantial evidence. See Pl.’s Op. Br., ECF No. 18. The Court addresses each

argument in turn.

I.        Subjective Symptom Testimony

          Plaintiff contends that the ALJ failed to identify legally sufficient reasons to reject her

subjective symptom testimony. See Pl.’s Op. Br. at 2, ECF No. 18. When a claimant has

medically documented impairments that could reasonably be expected to produce some degree of

the symptoms complained of, and the record contains no affirmative evidence of malingering,

“the ALJ can reject the claimant’s testimony about the severity of . . . symptoms only by offering

specific, clear and convincing reasons for doing so.” Smolen v. Chater, 80 F.3d 1273, 1281 (9th

Cir. 1996) (internal citation omitted). A general assertion [that] the claimant is not credible is




Page 5 — OPINION AND ORDER
         Case 6:20-cv-00733-MK          Document 22         Filed 08/10/21    Page 6 of 20




insufficient; instead, the ALJ must “state which . . . testimony is not credible and what evidence

suggests the complaints are not credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993).

The reasons proffered must be “sufficiently specific to permit the reviewing court to conclude

that the ALJ did not arbitrarily discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d

748, 750 (9th Cir. 1995) (internal citation omitted). If the ALJ’s finding regarding the claimant’s

subjective symptom testimony is “supported by substantial evidence in the record, [the court]

may not engage in second-guessing.” Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002)

(internal citation omitted).

        Social Security Ruling (“SSR”) 16-3p provides that “subjective symptom evaluation is

not an examination of an individual’s character,” and requires that the ALJ consider all the

evidence in an individual’s record when evaluating the intensity and persistence of symptoms.3

SSR 16-3p, available at 2016 WL 1119029, at *1–2. The ALJ must examine “the entire case

record, including the objective medical evidence; an individual’s statements about the intensity,

persistence, and limiting effects of symptoms; statements and other information provided by

medical sources and other persons; and any other relevant evidence in the individual’s case

record.” Id. at *4.

        Plaintiff alleged that her ability to work was limited by depression, cervical spine

sequela, fibromyalgia, and migraines. Tr. 86. She indicated that due to her depression, she cannot

feel happiness, requires excessive sleep, struggles to retain information and concentrate, has

social anxiety and low energy levels, and feels a loss of interest in life. Tr. 50–51, 312, 317.

Plaintiff’s fibromyalgia causes constant pain, daily. Id.




3
 Effective March 28, 2016, SSR 16-3p superseded and replaced SSR 96-7p, which governed the
assessment of claimant’s “credibility.” See SSR 16-3p.


Page 6 — OPINION AND ORDER
         Case 6:20-cv-00733-MK          Document 22       Filed 08/10/21      Page 7 of 20




        In terms of functional limitations, Plaintiff testified that she experiences pain when lifting

objects or making repetitive movements; and she cannot sit for more than twenty minutes at a

time or pay attention for more than five minutes. Tr. 312–17. She also explained that her

medications cause drowsiness, which can cause her to fall asleep often during the day. Id.

        The Commissioner argues the ALJ properly rejected Plaintiff’s subjective symptom

testimony for two reasons: (1) inconsistency with her activities of daily living and (2)

inconsistency with the medical record. Def.’s Br. 3–6, ECF No. 20.

A.      Activities of Daily Living

        The ALJ found that Plaintiff’s activities of daily living were inconsistent with her

allegations. Tr. 23. The Commissioner directs the Court to two of the ALJ’s rationales in defense

of the decision: Plaintiff’s graduation from beauty school and her ability to exercise. Activities of

daily living can form the basis for an ALJ to discount a claimant’s testimony: (1) where the

activities “contradict [a claimant’s] testimony”; or (2) as evidence a claimant can work if the

activities “meet the threshold for transferable work skills.” Orn, 495 F.3d at 639. A claimant,

however, need not be utterly incapacitated to receive disability benefits, and sporadic completion

of minimal activities is insufficient to support a negative credibility finding. Vertigan v. Halter,

260 F.3d 1044, 1050 (9th Cir. 2001); see also Reddick v. Chater, 157 F.3d 715, 722 (9th Cir.

1998) (requiring the level of activity to be inconsistent with the claimant’s alleged limitations to

be relevant to her credibility).

                1.      Beauty School

        As noted, the ALJ found that Plaintiff’s alleged symptoms were inconsistent with

graduating from beauty school. Tr. 23. A careful review of the record, however, reveals that the

ALJ overstated Plaintiff’s ability to regularly attend classes and that her providers regularly




Page 7 — OPINION AND ORDER
        Case 6:20-cv-00733-MK          Document 22       Filed 08/10/21     Page 8 of 20




excused her absences because she was incapable of attending classes. Tr. 49; see also Tr. 1039

(excusing absence based on Plaintiff’s anxiety); Tr. 1042–43 (excusing absence based on side

effects of new medication); Tr. 1055–56 (excusing multiple absences in January 2013); Tr. 1059

(explaining that Plaintiff frequently receives “note[s] to be excused from school due to her

various medical conditions”). Further, the Court notes that Plaintiff took approximately thirty

months to graduate from an eighteen-month program. Id. As such, Plaintiff’s sporadic attendance

at beauty school and graduation from a program in nearly twice the anticipated time did not in

fact contradict Plaintiff’s subjective symptom testimony.

               2.      Exercise

       The ALJ also found that Plaintiff’s testimony was inconsistent with her ability to

exercise. Tr. 21–23. The record, however, does not support the conclusion. Rather, it confirms

that Plaintiff presented with serious mental health symptoms concurrently with her reported

exercise. Tr. 1045–46, 1451. In other words, Plaintiff’s ability to exercise coexisted with her

debilitating symptoms and was actually a coping mechanism for her mental health impairments.

For example, in February 2013, Plaintiff reported that she had been exercising regularly, but

nevertheless presented with major depression. Tr. 1045–56. And in November 2009, Plaintiff

reported to her counselor that she used exercise to manage stress and depression. Tr. 1451.

Accordingly, Plaintiff’s exercise regimen was consistent with her subjective symptom testimony.

B.     Medical Record and Improvement

       The ALJ also cited various portions of the medical record in his decision. Tr. 20–23. The

ALJ explained that Plaintiff significantly improved with treatment. Tr. 22. The ALJ highlighted

two specific instances during which Plaintiff stopped taking Cymbalta and seemed to imply these

instances demonstrated that (1) Plaintiff was noncompliant and (2) Plaintiff’s impairments were




Page 8 — OPINION AND ORDER
         Case 6:20-cv-00733-MK          Document 22       Filed 08/10/21      Page 9 of 20




controlled with medication. See Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012) (ALJ may

discount testimony for “unexplained or inadequately explained failure to seek treatment or to

follow a prescribed course of treatment.”); Warre v. Comm’r of Soc. Sec. Admin., 439 F.3d 1001,

1006 (9th Cir. 2006) (impairments that “can be controlled effectively with medication are not

disabling for the purpose of determining eligibility”).

       An independent review of those records, however, reveals that Plaintiff’s cessation of

Cymbalta came at the behest of medical providers and therefore was not an appropriate reason to

discount her subjective symptom testimony. First, in October 2011, Plaintiff participated in a

Cymbalta therapy study that “incorrectly” advised her to discontinue her Cymbalta after which

she experienced anxiety, confusion, and dizziness. Tr. 1088. Second, in early Fall 2012, Plaintiff

was “tapered” off Cymbalta, which was no longer “effective” in treating her symptoms; her

depression and pain increased thereafter. Tr. 1060–63. Three weeks later, however, her providers

restarted the medication. Tr. 1059. Plaintiff’s reliance on, and compliance with, instructions from

medical providers to adjust her medication regimen does not undermine her symptom testimony.

Instead, it demonstrates Plaintiff’s strong motivation to alleviate her symptoms. See Tr. 1061

(noting that Plaintiff stopped “Cymbalta 3 weeks ago” and that Plaintiff was “tearful when

talking about her pain and frustration with not being able to find an etiology . . . [she] just wants

to know what is wrong with her”).4

       Finally, a review of the record shows that, although Plaintiff’s impairments at some

points improved, her symptoms waxed and waned throughout the relevant period and her




4
  The ALJ cited two other reports in which Plaintiff stopped taking her medication. Tr. 553, 1076.
However, those examples are duplicative of the records cited by the ALJ discussing the Cymbalta
study. The Court declines to discuss these records further.



Page 9 — OPINION AND ORDER
        Case 6:20-cv-00733-MK         Document 22       Filed 08/10/21     Page 10 of 20




impairments persisted despite the evolving cocktail of medications prescribed to her. See, e.g.,

Tr. 535, 551–53, 1049, 1061, 1069, 1072, 1076, 1088. For example, between May and

September 2012, Plaintiff was treated with Lorazepam, Cymbalta, Clonazepam, Trazodone, and

Alprazolam yet nonetheless presented with insomnia, anxiety, mood instability, low mood, and

anhedonia. Tr. 549–55.

       The Ninth Circuit has repeatedly reiterated that ALJ’s should exercise caution relying on

purported improvement in mental health context:

               As we have emphasized while discussing mental health issues, it is
               error to reject [evidence] merely because symptoms wax and wane
               in the course of treatment. Cycles of improvement and debilitating
               symptoms are a common occurrence, and in such circumstances it
               is error for an ALJ to pick out a few isolated instances of
               improvement over a period of months or years and to treat them as
               a basis for concluding a claimant is capable of working.

Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014). As such, the medical record was not a

clear and convincing reason to reject Plaintiff’s subjective symptom testimony.5

       In sum, the ALJ failed to identify clear and convincing reasons reject Plaintiff’s

subjective symptom testimony and is therefore reversed.

II.    Medical Opinions

       Plaintiff contends that the ALJ improperly weighed the medical opinions of record. See

Pl.’s Op. Br. at 5–13, ECF No. 18. The ALJ is responsible for resolving conflicts in the medical




5
  The Commissioner additionally notes that the ALJ also cited objective medical records in
rejecting Plaintiff’s subjective symptom testimony. However, as the Commissioner concedes, an
ALJ may not reject a claimant’s testimony solely based on a lack of substantiating medical
evidence. Here, because the ALJ’s alternative rationales for rejecting Plaintiff’s testimony fail to
pass muster, the objective evidence standing alone was insufficient to reject Plaintiff’s testimony.
See Reddick, 157 F.3d at 722–23 (“[T]he Commissioner may not discredit the claimant’s testimony
as to the severity of symptoms merely because they are unsupported by objective medical
evidence.”).


Page 10 — OPINION AND ORDER
        Case 6:20-cv-00733-MK         Document 22       Filed 08/10/21     Page 11 of 20




record, including conflicting doctors’ opinions. Carmickle v. Comm’r Soc. Sec. Admin., 533 F.3d

1155, 1164 (9th Cir. 2008). The law distinguishes between the opinions of three types of

physicians: treating physicians, examining physicians, and non–examining physicians. See 20

C.F.R. §§ 404.1527, 416.927.6 A treating doctor’s opinion that is not contradicted by the opinion

of another doctor can be rejected only for “clear and convincing” reasons. Baxter v. Sullivan, 923

F.2d 1391, 1396 (9th Cir. 1991). Where a doctor’s opinion is contradicted, however, the ALJ

must provide “specific, legitimate reasons” for discrediting the opinion. Murray v. Heckler, 722

F.2d 499, 502 (9th Cir. 1983). An ALJ can meet this burden by “setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation

thereof, and making findings.” Garrison, 759 F.3d at 1012 (quotation omitted).

       A.      Beata Anasz-Kopecka, M.D.

       Dr. Anasz-Kopecka served as Plaintiff’s primary care physician and saw her quarterly

beginning in 2011. Tr. 45, 1247. In 2018, the doctor diagnosed Plaintiff with major depressive

disorder and severe fibromyalgia. Tr. 1247. Dr. Anasz-Kopecka explained that Plaintiff’s

impairments caused chronic fatigue, lack of energy, cognitive slowing, and daily headaches. Id.

Dr. Anasz-Kopecka opined that Plaintiff’s symptoms had been present her entire life, but they

became “bad” in 2000. Tr. 1250.

       Dr. Anasz-Kopecka based her opinion on a host of clinical finding that included

psychomotor slowing, tearfulness, anxiety, as well as problems with cognitive tasks such as

memory and concentration. Tr. 1247. The doctor noted that Plaintiff’s medication produced side

effects that included grogginess, dizziness, forgetfulness, and would impact her ability to work.



6
 The Commissioner has issued revised regulations changing this standard for claims filed after
March 27, 2017. See 20 C.F.R. § 404.1520c. Plaintiff’s claim was filed before March 27, 2017,
and therefore is controlled by 20 C.F.R. §§ 404.1527, 416.927.


Page 11 — OPINION AND ORDER
        Case 6:20-cv-00733-MK           Document 22        Filed 08/10/21      Page 12 of 20




Id. Dr. Anasz-Kopecka noted that Plaintiff’s impairments would likely produce both “good days

and bad days.” Tr. 1250.

        In terms of Plaintiff’s functional limitations, Dr. Anasz-Kopecka opined that Plaintiff

could walk three city blocks without pain; sit for an hour and a half, stand for ten minutes, and sit

less than two hours of an eight-hour workday. Tr. 1248–49. The doctor further opined that

Plaintiff could never carry an object over ten pounds, bend over or crouch, and could only finely

manipulate objects two hours of an eight-hour workday. Tr. 1249. Finally, Dr. Anasz-Kopecka

assessed that Plaintiff’s symptoms would be so severe that she would be “off task” more than

twenty-five percent of a workday and absent from work at least four days per month. Tr. 1250.

        The ALJ assigned Dr. Anasz-Kopecka’s opinion little weight. Tr. 24. The Commissioner

argues this was proper because the doctor’s opinions was (1) inconsistent with examinations of

Plaintiff’s condition prior to her date of last insured; (2) inconsistent with Plaintiff’s activities of

daily living; and (3) poorly supported. Notably, the Commissioner acknowledges that because

the doctor’s opinion was not contradicted, the ALJ was required to provide clear and convincing

reasons for rejecting the opinion.

                1.      Inconsistency with Examinations During Relevant Period

        The ALJ found that Dr. Anasz-Kopecka’s opinion was inconsistent with examinations

conducted during the relevant period. Tr. 24. Specifically, the ALJ noted that Plaintiff’s

“fibromyalgia was not diagnosed until after [her] date last insured” and therefore discounted the

doctor’s opinion. Tr. 24. This was error. The Ninth Circuit has explained that “medical reports

are inevitably rendered retrospectively and should not be disregarded solely on that basis.” Smith

v. Bowen, 849 F.2d 1222, 1225 (9th Cir. 1988). In other words, a “medical opinion may be

relevant even if several years have passed between the date last insured and the date of the




Page 12 — OPINION AND ORDER
        Case 6:20-cv-00733-MK          Document 22        Filed 08/10/21     Page 13 of 20




opinion.” Charlene S. v. Comm’r of Soc. Sec., 2020 WL 2190657, at *3 (W.D. Wash. May 6,

2020) (citing Smith, 849 F.2d at 1225); see also Taylor v. Comm’r of Soc. Sec. Admin., 659 F.3d

1228, 1232 (9th Cir. 2011) (“[M]edical evaluations made after the expiration of a claimant’s

insured status are relevant to an evaluation of the preexpiration condition.”) (internal quotation

marks and citation omitted). As such, Dr. Anasz-Kopecka’s diagnosis of fibromyalgia after the

relevant period was not a legally sufficient rationale for rejecting the opinion.7

               2.      Activities of Daily Living

       The ALJ rejected Dr. Anasz-Kopecka’s opinion because it was purportedly inconsistent

with Plaintiff’s reported activity levels. Tr. 24. The Commissioner asserts that Plaintiff’s

attendance at beauty school and ability to exercise at a gym conflicted with the doctor’s opinion.

A conflict between a medical opinion about cognitive and social functioning and a claimant’s

daily activities in some circumstances may permit an ALJ to reject a provider’s opinion, but only

where a holistic review of the record reveals an inconsistency between the opinion and a

claimant’s activities. See Ghanim v. Colvin, 763 F.3d 1154, 1162 (9th Cir. 2013) (holding that

the ability to complete “some basic chores and occasionally socializ[ing]” was not a valid reason

to discount a doctor’s opinion where a “holistic review of the record” demonstrated that the

claimant “relied heavily on his caretaker, struggled with social interactions, and limited himself

to low-stress environments”). The ALJ here similarly failed to take a holistic view of the record.

       The ALJ concluded that Dr. Anasz-Kopecka’s opinion was inconsistent with Plaintiff’s

graduation from beauty school. Tr. 24. However, the ALJ failed to identify an actual conflict




7
 The Commissioner’s reliance on Bayliss v. Barnhart is similarly misplaced. 427 F.3d 1211, 1216
(9th Cir. 2005). Bayliss upheld an ALJ’s rejection of a medical opinion where the provider’s own
clinical notes flatly “contradicted” the provider’s opinion. Id. Here, the ALJ identified no such
contradiction.


Page 13 — OPINION AND ORDER
        Case 6:20-cv-00733-MK          Document 22       Filed 08/10/21     Page 14 of 20




with Dr. Anasz-Kopecka’s opinion. As noted, Plaintiff took approximately thirty months to

graduate from an eighteen-month program due to her depression and her providers frequently

excused her absences. Tr. 49; see also Tr. 1039; Tr. 1042–43; Tr. 1055–56; Tr. 1059. Plaintiff’s

graduation from a program in nearly double the timeframe does not conflict with Dr. Anasz-

Kopecka’s opinion that Plaintiff would be off task frequently and need to miss work often. See

Tr. 49, 1250. Moreover, Plaintiff’s frequent inability to attend classes due to her impairments is

consistent with Dr. Anasz-Kopecka’s opined limitations. Accordingly, Plaintiff’s graduation

from beauty school was not a legally sufficient reason to reject Dr. Anasz-Kopecka’s opinion.

       Next, the ALJ concluded that Dr. Anasz-Kopecka’s opinion was inconsistent with her

ability to exercise. Tr. 21–24. As noted in Section I.A, Plaintiff exercised in an attempt to

improve her mental health. Further, she did so at the behest of her providers. For example, in

November 2009, Plaintiff was exercising four times a week to cope with stress, depression, and

with the goal of eliminating her suicidal ideations. Tr. 1451; see also Tr. 1059 (advising

“antidepressants, exercise, and NSAIDs”) (emphasis added). Finally, to the extent an

inconsistency existed between Dr. Anasz-Kopecka’s opinion and Plaintiff’s ability to exercise,

the ALJ could have rejected the opinion by setting “out a detailed and thorough summary of the

facts and conflicting clinical evidence, stating his interpretation thereof, and making findings.”

Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir. 2014) (citation and quotation marks omitted).

The ALJ failed to do so here. As such, Plaintiff’s level of exercise was not a specific and

legitimate reason to discount her testimony.

               3.      Poorly Supported

       Finally, the Commissioner argues the ALJ properly rejected Dr. Anasz-Kopecka’s

opinion because it was poorly supported. The ALJ, however, did not raise that rationale in his




Page 14 — OPINION AND ORDER
        Case 6:20-cv-00733-MK         Document 22       Filed 08/10/21     Page 15 of 20




rejection of the doctor’s opinion. The Court therefore may not affirm on that ground. See Bray v.

Comm ‘r of Soc. Sec. Admin., 554 F.3d 1219, 1225 (9th Cir. 2009) (“Long-standing principles of

administrative law require us to review the ALJ’s decision based on the reasoning and factual

findings offered by the ALJ—not post hoc rationalizations that attempt to intuit what the

adjudicator may have been thinking.”). The Court notes, however, that the record contains ample

support for Dr. Anasz-Kopecka’s opined limitations. See, e.g., Tr. 25, Tr. 533–35 (February

2011: presenting with anxiety), Tr. 1088 (October 2011: presenting with anxiety, insomnia, and

confusion), Tr. 1076 (March 2012: presenting with anxiety, sleep disturbance, low energy and

depression), Tr. 1072 (April 2012: presenting with depression, anhedonia, insomnia, and

fatigue), Tr. 1069 (May 2012: missing one month of school due to depression), Tr. 553 (May

2012: presenting with depression, anhedonia, avolition, and insomnia but normal mental status

exam), Tr. 551 (June 2012: presenting with overwhelming anxiety preventing her from going to

the gym), Tr. 552 (July 2012: presenting with anxiety and mood instability but normal mental

status exam), Tr. 1061 (Oct 2012: presenting with worsening pain and depression), Tr. 1049 (Feb

2013: presenting with anxiety and treated with escitalopram).

       In sum, the ALJ failed to identify legally sufficient reasons to reject Dr. Anasz-

Kopecka’s opinion and is therefore reversed.

       B.      Julian Kivowitz, M.D.

       When the Appeals Council vacated the ALJ’s initial 2018 decision, it instructed the ALJ

to “obtain medical testimony regarding the claimant’s impairments through the date last insured

to address the claimant’s mental impairments and functional limitations.” Tr. 117. Pursuant to

that order, at a second hearing in 2019, the ALJ called Julian Kivowitz, M.D., to testify. Tr. 65–

68, 1459.




Page 15 — OPINION AND ORDER
        Case 6:20-cv-00733-MK         Document 22       Filed 08/10/21     Page 16 of 20




       At the hearing, Dr. Kivowitz found that Plaintiff had the medically determinable

impairments of depression, bipolar and related disorders, as well as anxiety and obsessive-

compulsive disorder. The doctor concluded that these conditions endured through the relevant

period relying on host of treatment records. See Tr. 66, 68, 400–16, 471–528, 549–64, 919–1176,

1247–50, 1251–1441, 1442–56.

       In terms of functional limitations, he opined that Plaintiff’s mental impairment caused

marked limitations in understanding; remembering and applying information; interacting with

others; concentrating; persisting and maintaining pace; and self-management. Tr. 66–67.

       The ALJ gave Dr. Kivowitz’s opinion little weight. Tr. 25. The Commissioner argues the

ALJ’s rejection was proper because Dr. Kivowitz’s opinion was (1) inconsistent with Plaintiff’s

activities; (2) inconsistent with examinations from the relevant period; (3) was poorly supported.

       For the reasons explained in section II.A, the ALJ’s rejection of Dr. Kivowitz’s opinion

fails for the same reasons. The Court, however, briefly addresses the Commissioner’s argument

that Dr. Kivowitz relied too heavily on records outside the relevant period. After an independent

review of the records and hearing testimony, the ALJ’s conclusion that the doctor’s opinion

relied too heavily on medical records related to Plaintiff’s 2009 hospitalization and suicide

attempt lacks support in the record. Tr. 65–68. Dr. Kivowitz discussed seven different medical

exhibits from various records spanning from 2009 through 2019. Tr. 66, 68, 400–16, 471–528,

549–64, 919–1176, 1247–50, 1251–1441, 1442–56. Summarily concluding that the doctor relied

too heavily on the 2009 records was insufficient; the ALJ was required to “set forth his own

interpretations and explain why they, rather than the doctor[] are correct.” Garrison, 759 F.3d at

1012 (internal citation omitted).




Page 16 — OPINION AND ORDER
         Case 6:20-cv-00733-MK          Document 22       Filed 08/10/21     Page 17 of 20




         In sum, the ALJ failed to identify legally sufficient reasons to reject Dr. Kivowitz’s

opinion and is therefore reversed.

III.     RFC Formulation

         Finally, Plaintiff contends the ALJ erred because the RFC failed to include all of the

limitations in the record supported by substantial evidence. Pl.’s Op. Br. 18–19, ECF No. 18. A

RFC reflects the most an individual can do. 20 C.F.R. §§ 404.1545, 416.945. In formulating a

RFC, the ALJ must consider all medically determinable impairments, including those that are not

“severe,” and evaluate “all of the relevant medical and other evidence,” including the claimant’s

testimony. Id.; SSR 96-8p, available at 1996 WL 374184. In other words, limitations supported

by substantial evidence must be incorporated into the RFC and, by extension, the dispositive

hypothetical question posed to the VE. Osenbrock v. Apfel, 240 F.3d 1157, 1163–65 (9th Cir.

2001).

         Here, the ALJ improperly discredited Plaintiff’s testimony and the medical opinion

evidence of record. By failing to incorporate all of Plaintiff’s limitations into the RFC, the ALJ’s

conclusions lacks evidentiary support. Id. at 886; see also Matthews v. Shalala, 10 F.3d 678, 681

(9th Cir. 1993) (“If a vocational expert’s hypothetical does not reflect all the claimant’s

limitations, then the expert’s testimony has no evidentiary value to support a finding that the

claimant can perform jobs in the national economy.”) (internal citation omitted). This case must

therefore be remanded.

IV.      Remand

         A reviewing court has discretion to remand an action for further proceedings or for a

finding of disability and an award of benefits. See, e.g., Stone v. Heckler, 761 F.2d 530, 533 (9th

Cir. 1985). Whether an action is remanded for an award of benefits or for further proceedings




Page 17 — OPINION AND ORDER
        Case 6:20-cv-00733-MK          Document 22       Filed 08/10/21      Page 18 of 20




depends on the likely utility of additional proceedings. Harman v. Apfel, 211 F.3d 1172, 1179

(9th Cir. 2000). In determining whether an award of benefits is warranted, the court conducts the

“three-part credit-as-true” analysis. Garrison, 759 F.3d at 1020. Under this analysis the court

considers whether: (1) the ALJ has failed to provide legally sufficient reasons for rejecting

evidence; (2) the record has been fully developed and further proceedings would serve no useful

purpose; and (3) if the improperly discredited evidence were credited as true, the ALJ would be

required to find the claimant disabled on remand. See Dominguez v. Colvin, 808 F.3d 403, 407

(9th Cir. 2015).

       Here, the first requisite is met based on the errors discussed above. The ALJ failed to

provide clear and convincing reasons for rejecting Plaintiff’s subjective symptom testimony and

failed to provide legally sufficient reasons for rejecting the opinions of Drs. Anasz-Kopecka and

Dr. Kivowitz.

       As to the second requisite, the Ninth Circuit has held that remanding for proceedings

rather than for an immediate payment of benefits serves a useful purpose where “the record has

[not] been fully developed [and] there is a need to resolve conflicts and ambiguities.” Treichler

v. Commissioner of Social Sec. Admin., 775 F.3d 1090, 1101 (9th Cir. 2014) (internal quotations

and citations omitted). The Court finds that the record here has been fully developed no material

conflicts and ambiguities exist. Although the Commissioner attempts to manufacture an

ambiguity as to the precise date of when Dr. Anasz-Kopecka’s opined limitations took effect,

after reviewing the opinion, it is evident to the Court that the doctor found they applied at least

through the relevant period.

       As to the third requisite, crediting the discredited evidence as true, the ALJ would be

required to find Plaintiff disabled on remand. Dr. Anasz-Kopecka opined that Plaintiff would be




Page 18 — OPINION AND ORDER
        Case 6:20-cv-00733-MK           Document 22        Filed 08/10/21      Page 19 of 20




“off task” more than twenty-five percent of a workday. Tr. 1250. At the hearing, the VE testified

that such a hypothetical employee would be unable to sustain gainful employment. Tr. 71. As

such, on remand, the ALJ would be compelled to find Plaintiff disabled. See Lingenfelter v.

Astrue, 504 F.3d 1028, 1041 (9th Cir. 2007) (remanding for an immediate payment of benefits

after crediting improperly rejected evidence as true, combined with VE testimony, established

disability).

        If a court concludes, as in this case, that a claimant meets the three criteria of the credit-

as-true standard, the improperly discredited evidence is credited as true and remand for an award

of benefits is appropriate unless “the record as a whole creates serious doubt as to whether the

claimant is, in fact, disabled within the meaning of the Social Security Act.” Garrison, 759 F.3d

at 1020–21 (citations omitted).

        Considering the record as a whole, the Court concludes that there is no reason for serious

doubt as to whether Plaintiff is disabled. Garrison, 759 F.3d at 1020–21 (citations omitted); see

also Revels v. Berryhill, 874 F.3d 648, 668 n.8 (9th Cir. 2017) (explaining that where each of the

credit-as-true factors is met, only in “rare instances” does the record as a whole leave “serious

doubt as to whether the claimant is actually disabled”) (citing Garrison, 759 F.3d at 1021). The

Court exercises its discretion and credits the erroneously discredited evidence as true and

remands this case for an immediate calculation and payment of benefits.

        //

        //

        //

        //

        //




Page 19 — OPINION AND ORDER
        Case 6:20-cv-00733-MK       Document 22       Filed 08/10/21    Page 20 of 20




                                       CONCLUSION

       For the reasons explained above, the Commissioner’s decision was not based on

substantial evidence. Accordingly, the decision is REVERSED and this case is REMANDED

pursuant to sentence four of 42 U.S.C. § 405(g) for an immediate calculation and payment of

benefits.



       IT IS SO ORDERED.

       DATED this 10th day of August 2021.


                                                   s/ Mustafa T. Kasubhai
                                                   MUSTAFA T. KASUBHAI (He / Him)
                                                   United States Magistrate Judge




Page 20 — OPINION AND ORDER
